COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER OF REINSTATEMENT

Appellate case name:     Lenin Saldado Lopez v. The State of Texas

Appellate case number:   01-13-01079-CR

Trial court case number: 1403196

Trial court:             228th District Court of Harris County

       Appellant, Lenin Saldado Lopez, filed his brief on July 14, 2014. Pursuant to our order
of June 17, 2014, this appeal is reinstated and placed on our active docket. Appellee’s brief is
due August 13, 2014.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually    Acting for the Court


Date: July 15, 2014